Citation Nr: 1206102	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hearing loss prior to January 15, 2011.  

2.  Entitlement to a rating in excess of 10 percent beginning January 15, 2011, for service-connected hearing loss.  

3.  Entitlement to service connection for gunshot wound to the head.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO which denied entitlement to service connection for gunshot wound to the head and continued a noncompensable rating for the Veteran's service-connected hearing loss.  The Veteran perfected a timely appeal.  

During the pendency of the appeal, in a February 2011 rating decision, the RO granted an increased rating of 10 percent for the Veteran's hearing loss, effective January 15, 2011.  As the 10 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.    


FINDINGS OF FACT

1.  Prior to January 15, 2011, the Veteran has had no worse than Level II hearing impairment in his right ear and Level III hearing impairment in his left ear.

2.  Since January 15, 2011, the Veteran has had no worse than Level IV hearing impairment in his right ear and Level IV hearing impairment in his left ear.

3.  The Veteran has not been diagnosed with a gunshot wound disability. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, prior to January 15, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a rating in excess of 10 percent, beginning January 15, 2011, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  The criteria for the establishment of service connection for gunshot wound to the head have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154 (b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Compliant notice was sent in April 2008 and December 2010.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records, VA treatment records, assisted the Veteran in obtaining evidence, obtained medical examinations and opinions as to the severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  In the instant case the Board acknowledges that the Veteran indicated in an October 2011 letter (received by the VA in December 2011) that his hearing is getting worse.  However, given that the Veteran's hearing was examined just 9 months prior by the VA, the Board finds that the Board has met its duty to assist and the evidence of records reveals the current state of the Veteran's hearing loss and additional VA examination is not warranted at this time.  


All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Pertinent Laws and Regulations


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. 

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

The appropriate evaluation for a hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 (2011).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, as shown by audiometry, including a controlled speech discrimination test (Maryland CNC), and puretone audiometry, by a state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

III.  Analysis

A.  Hearing Loss Claims

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable rating prior to January 15, 2011, and does not warrant a rating in excess of 10 percent beginning January 15, 2011.  The pertinent medical evidence of record consists of VA audiological examinations conducted in September 2007, August 2008, and January 2011.  

At the Veteran's September 2007 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
40
70
85
51
LEFT
10
45
60
65
45

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  

Applying the findings of the September 2007 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a compensable rating.  The results of the 2007 audiological examination show the Veteran's right ear had an average puretone threshold of 51 and 84 percent speech recognition; his left ear had an average puretone threshold of 45 and 76 percent speech recognition.  This, in turn, correlates to Level II hearing loss in the right ear and Level III in the left ear under Table VI, warranting a noncompensable rating under Table VII.  

At the Veteran's August 2008 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
40
70
85
53
LEFT
15
45
55
65
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

Applying the findings of the August 2008 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a compensable rating.  The results of the 2008 audiological examination show the Veteran's right ear had an average puretone threshold of 53 and 98 percent speech recognition; his left ear had an average puretone threshold of 45 and 96 percent speech recognition.  This, in turn, correlates to Level I hearing loss in the right ear and Level I in the left ear under Table VI, warranting a noncompensable rating under Table VII.  

At the Veteran's January 2011 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
65
75
90
63
LEFT
15
60
60
65
50

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 78 percent in the left ear.  

Applying the findings of the January 2011 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  The results of the 2011 audiological examination show the Veteran's right ear had an average puretone threshold of 63 and 76 percent speech recognition; his left ear had an average puretone threshold of 50 and 78 percent speech recognition.  This, in turn, correlates to Level IV hearing loss in the right ear and Level IV in the left ear under Table IV, warranting a 10 percent rating under Table VII.  

The Board is aware that the Veteran may feel that his bilateral hearing loss is more disabling than his disability rating reflects.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (2011).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the January 2011 VA audiologist provided such a description.  Specifically, the January 2011 VA examiner's report notes that the Veteran reported having the volume too high on the TV set for his wife, extreme difficulty hearing conversations on the telephone and in noisy situations.  This indicates that the examiner did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions require.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.

The September 2007 and August 2008 VA audiological examinations appear defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

However, even though the September 2007 and August 2008 audiologists' did not elicit the functional effects of the Veteran's hearing disability, the Veteran has not identified any evidence in the record indicating that a referral for an extraschedular rating is warranted.  The Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination, and he has failed to do so in every respect here.  See Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  The Board, therefore, holds that the Veteran's September 2007 and August 2008 audiological examinations were adequate for rating purposes.

The Board also finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b)

B.  Service Connection Claim

The Veteran has alleged that he sustained a gunshot to the head during combat and as a result has a current gunshot wound disability.  

Service treatment records do not show any complaints, findings, or treatment for a gunshot to the head during service.  The Veteran's November 1969 separation examination does not demonstrate any complaints or findings of a gunshot wound to the head and shows that upon clinical evaluation the Veteran's head was "normal."  

The Board recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.   

The Veteran's awards and decorations include a Purple Heart.  As the evidence of record as a whole supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, the Board accepts that the Veteran suffered a gunshot to the head while serving on active duty.   

However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, both of which generally require competent medical evidence.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

The Veteran was afforded a VA examination in July 2008.  The examiner conducted an interview and physical examination of the Veteran.  The examiner found that there was no evidence of a gunshot wound to the head.  The examiner explained that the Veteran was wearing two helmets and the bullet deflected off of the helmet, thus, there was no injury to the scalp or to the skin.  In addition, the neurological examination was normal.  The examiner concluded that while there was a gunshot, no gunshot wound was created.  The examiner indicated that hearing loss may be a residual symptom, however, the Veteran is already service-connected for hearing loss.  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  In this case, there is no evidence of a diagnosed gunshot wound disability and therefore service connection must be denied.  (See July 2008 VA examination report).  

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a compensable rating for service-connected hearing loss prior to January 15, 2011, is denied.  

Entitlement to a rating in excess of 10 percent beginning January 15, 2011, for service-connected hearing loss, is denied.  

Entitlement to service connection for gunshot wound to the head is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


